ORDER

PER CURIAM.
Patricia C. Cordia appeals from the trial court’s judgment dissolving her marriage to Dennis R. Cordia. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence and does not erroneously declare or apply the law. Shelton v. Shelton, 29 S.W.3d 400, 402 (Mo.App. E.D.2000). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).